Exhibit 10.2

 

LOGO [g273047ex10_2logo.jpg]

   Agribusiness Office    P.O. Box 1449    Templeton, California 93465   
805-434-3665  FAX: 805-434-3667            www.FarmCreditWest.com

 

 

January 19, 2016

Calavo Growers, Inc.

P.O. Box 751

Santa Paula, CA 93061-0751

Subject – Modification of Loan Terms and Extension of Maturity Date

This letter amendment (“Letter Amendment”) serves as an amendment of certain
terms under the Term Revolving Credit Agreement dated May 31, 2011 (together
with any amendments thereto, the “Revolving Credit Agreement”), between Farm
Credit West, PCA (“FCW”) and Calavo Growers, Inc. (the “Company”), and shall
constitute the third amendment to that certain Promissory Note dated May 31,
2011 in the face amount of $40,000,000.00 executed by the Company as maker, in
favor of FCW (the “Revolving Credit Note”). All capitalized terms not otherwise
defined in this Letter Amendment shall have the meanings assigned to them in the
Revolving Credit Agreement, Revolving Credit Note or other Loan Documents.

Section 4. (Term) and Section 7. (Repayment and Maturity) of the Revolving
Credit Agreement are hereby amended to replace “February 1, 2016” with “June 1,
2016” as the end of the term of the Commitment and the Maturity Date. In
addition, the Revolving Credit Note is also hereby amended to replace all
references to “February 1, 2016” with “June 1, 2016”.

Except as amended herein, all other terms under the Revolving Credit Agreement,
Revolving Credit Note and other Loan Documents remain binding and enforceable
according to their terms.

This Letter Amendment is effective as of January 19, 2016. By acknowledging
below, the undersigned hereby agree to the terms and conditions contained in
this Letter Amendment.

Sincerely,

/s/ Ryan Hoffman

Ryan Hoffman

Vice President

Acknowledgement

 

Calavo Growers, Inc., a California Corporation By:  

/s/ B. John Lindeman

  B. John Lindeman, Chief Financial Officer & Corporate Secretary

 

 

Farm Credit West, FLCA    Farm Credit West, PCA    Subsidiaries of Farm Credit
West, ACA    The Farm Credit System      